Citation Nr: 0403700	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  94-49 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1988, for a grant of a total disability evaluation. 


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1949 and from November 1949 to November 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1993 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In a decision of January 21, 2000, the Board granted an 
effective date of February 18, 1988, for assignment of a 
total disability evaluation.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC), which, upon a joint motion by the VA 
Office of the General Counsel and the veteran-appellant, 
vacated that part of the Board's decision which denied 
entitlement to an effective date prior to February 18, 1988, 
for a grant of a total disability evaluation and remanded the 
matter to the Board for consideration of the applicability of 
the Veterans Claims Assistance Act (VCAA) to the veteran's 
case. 

In a decision of February 27, 2002, the Board denied 
entitlement to an effective date earlier than February 18, 
1988, for a grant of a total schedular disability evaluation 
for right below-the-knee amputation with loss of use of the 
left foot.  The veteran appealed the Board's decision to the 
CAVC.

While the case was pending at the CAVC, the VA Office of the 
General Counsel and the veteran's private attorney requested 
that the CAVC vacate the February 2002 decision for 
compliance with VCAA.  

In August 2003 the CAVC granted the request to vacate the 
February 2002 Board decision, and remanded the case to the 
Board for compliance with the directives that were specified 
by the CAVC's order.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  See also Veterans Benefits Act of 
2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)

The directives of the CAVC's order compel a remand to enforce 
compliance with the provisions of the new section 5103(a) 
which requires VA to inform the claimant of information or 
evidence necessary to substantiate the claim as well as which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.  

Also, the VBA AMC must adjudicate the inextricably 
intertwined issue of whether the March 1985 communication 
from the veteran, constituted a timely and valid notice of 
disagreement (NOD) in connection with a December 1984 VA 
rating decision in which the RO denied entitlement to a total 
disability evaluation, in accordance with the proper 
regulatory criteria, namely 38 C.F.R. § 19.118 (1985).  

In the alternative, the VBA AMC should consider whether the 
veteran's March 1985 letter can be construed as an informal 
claim for a total disability evaluation, and if so, what 
impact this determination has on the veteran's claim for an 
earlier effective date for his total disability evaluation.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response.

4.  The VBA AMC should formally 
adjudicate the issue of whether the March 
1985 communication from the veteran 
constituted a timely and valid NOD in 
connection with a December 1984 VA rating 
decision in which the RO denied 
entitlement to a total disability 
evaluation, in accordance with the proper 
regulatory criteria, namely 38 C.F.R. 
§ 19.118 (1985).  

In the alternative, the VBA AMC should 
consider whether the veteran's March 1985 
letter can be construed as an informal 
claim for a total disability evaluation, 
and if so, what impact this determination 
has on the veteran's claim for an earlier 
effective date for his total disability 
evaluation.  

Thereafter, the VBA AMC should 
readjudicate the issue of entitlement to 
an effective date earlier than February 
18, 1988, for a grant of a total 
disability evaluation in view of the 
directives of the CAVC's order.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.  No action is required of the 
veteran until he is notified by the VBA AMC.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





